DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2020 and 19 August 2021 considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Figs. 1 and 2 are described in para [0003] of the background section of the specification as example probe cards. The specification appears silent as to whether the probe card of Figs. 1 and 2 is the same as the claimed probe card.  The specification only describes Figs. 1 and 2 in terms of known probe cards.  Therefore, it is assumed they are prior art.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plate shaped main body” and “plurality of through holes and/or slits through which the probes are to be inserted” of claims 5 and 12-18 and the “socket for package inspection” of claim 7 must 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 8, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sindlhauser et al. US 4,885,264 (Sindlhauser).
Regarding claim 1, Sindlhauser teaches a ceramic comprising, in mass %: 
BN: 20.0 to 55.0% (see col. 4, lines 27-35 – 54% by weight BN); 
SiC: 5.0 to 40.0% (see col. 4, lines 27-35 – 10% by weight SiC); and 
ZrO2 and/or Si3N4: 3.0 to 60.0% (see col. 4, lines 27-35 – 35% by weight ZrO2).
Regarding claim 2, Sindlhauser teaches a ceramic according to claim 1, wherein the ceramic has a coefficient of thermal expansion at -50 to 500°C of 1.0 x 10° to 5.0 x 10° /°C (see table 1 – thermal expansion is 3.5 x 10-6 for BN +ZrO2 + SiC).
Regarding claim 3, Sindlhauser teaches the ceramic according to claim 1, wherein the ceramic has a volume resistivity of 106 to 1014 ohm-cm (the ceramic described in claim 1 is considered to achieve the claimed volume resistivity as an inherent properties of material of this composition.  The specification of the pending application indicates that the resistivity is achieved by dispersing of grains of SiC in the BN in the claimed concentration range (see para [0012]).  Because Sindlhauser teaches the claimed ceramic composition, it is considered to achieve the claimed resistivity).
Regarding claim 4, Sindlhauser teaches the ceramic according to 1, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Sindlhauser is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Sindlhauser teaches in the abstract sintering at 1500-1800 degrees under a pressure of 7 to 20 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Sindlhauser teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).
Regarding claim 8, Sindlhauser teaches the ceramic according to claim 2, wherein the ceramic has a volume resistivity of 106 to 1014 ohm-cm (the ceramic describes in claim 1 is considered to achieve the claimed volume resistivity as an inherent properties of material of this composition.  The specification of the pending application indicates that the resistivity is achieved by dispersing of grains of SiC in the BN in the claimed commotions range (see para [0012]).  Because Sindlhauser teaches the claimed ceramic composition, it is considered to achieve the claimed resistivity).
Regarding claim 9, Sindlhauser teaches the ceramic according to claim 2, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Sindlhauser is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Sindlhauser teaches in the abstract 1500-1800 degrees under a pressure of 7 to 20 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Sindlhauser teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption.).
Regarding claim 10, Sindlhauser teaches the ceramic according to claim 3, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Sindlhauser is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Sindlhauser teaches in the abstract 1500-1800 degrees under a pressure of 7 to 20 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Sindlhauser teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption. ).
Regarding claim 11, Sindlhauser teaches the ceramic according to claim 8, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Sindlhauser is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Sindlhauser teaches in the abstract 1500-1800 degrees under a pressure of 7 to 20 MPa and corresponds to ranges of the pending application (see para [0041-0042]).   Because Sindlhauser teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 2012/0067145 (Suzuki) in view of Sindlhauser et al. US 4,885,264 (Sindlhauser). 
Regarding claim 5, Suzuki teaches (Fig. 7) probe guiding member that guides probes of a probe card (probe holder 1 with through holes 11 for holding probes), 
the probe guiding member comprising: a plate-shaped main body that is made of the ceramic (see Fig. 7 and para [0041] – probe holder 1 is formed of ceramic material); and 
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – through holes 11 for probes).
Suzuki does not teach the ceramic of claim 1.
Sindlhauser teaches the ceramic of claim 1 (see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 1 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 6, Suzuki teaches (Fig. 7) a probe card (probe holder 1) comprising: 
a plurality of probes (see Fig. 7 – plurality of probes 3); and 
the probe guiding member according to claim 5 (see claim 5 above).
Regarding claim 7, Suzuki teaches (Fig. 7) a socket for package inspection (see Fig. 7 – probe holder 1), wherein the socket for package inspection is made of the ceramic (see Fig. 7 and para [0041] – probe holder is formed of ceramic material).
Suzuki does not teach the ceramic according to 1.
 Sindlhauser teaches the ceramic of claim 1 (see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 1 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 12, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 2.
Sindlhauser teaches the ceramic of claim 2 (see claim 2 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 2 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 13, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card(see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 3.
Sindlhauser teaches the ceramic of claim 3 (see claim 3 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 3 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 14, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 4.
Sindlhauser teaches the ceramic of claim 4 (see claim 4 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 4 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 15, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 8.
Sindlhauser teaches the ceramic of claim 8 (see claim 8 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 8 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 16, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 9.
Sindlhauser teaches the ceramic of claim 9 (see claim 9 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 9 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 17, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 10.
Sindlhauser teaches the ceramic of claim 10 (see claim 10 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 10 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).
Regarding claim 18, Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
Suzuki does not teach the ceramic according to claim 11.
Sindlhauser teaches the ceramic of claim 11 (see claim 11 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Suzuki to be the ceramic of claim 11 as taught by Sindlhauser in order to achieve the wear resistance, thermal shock resistance of the ceramic taught by Sindlhauser (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868